698 S.E.2d 392 (2010)
Robert C. CRAIG, Jr., Petitioner,
v.
Ron TARLTON (Warden).
No. 175P10.
Supreme Court of North Carolina.
June 16, 2010.
Robert C. Craig, Jr., pro se.
*393 W. David Lee, Senior Resident Judge, for Senior Resident Judge for Union County.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Plaintiff on the 22nd of April 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Union County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 16th of June 2010."